DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The preliminary amendment, filed 10/14/20, has been entered. Claims 1-4, 6-8, 10-13 and 23-30 are pending and under examination. Claims 5, 9, and 14-22 are cancelled. Claims 23-30 are newly added. Claims 1 and 13 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 05/26/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

4.  The listing of references in the specification is not a proper information disclosure statement (IDS) because 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office; and MPEP § 609.04(a) states "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the Examiner on form PTO-892, or by Applicant on an IDS, they have not been considered.
	
Claim Rejections - 35 USC § 112
5.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 8, 10-13, and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is indefinite because it is unclear if the cytotoxin (see line 2) is the same cytotoxin as in claim 1, from which it depends, or is an additional cytotoxin, based on the use of the article “a” in front of the term (see line 1).  Thus, if it is the same cytotoxin, amending to “the cytotoxin” or “said cytotoxin” would negate this part of the rejection.  Alternatively, if it is a different cytotoxin, amending to specify “another” or “additional” cytotoxin would also negate this part of the rejection. Regardless, clarification is required to ascertain how many cytotoxins are required.
Claims 10, 11 and 12 depend from canceled claim 9 and thus, are each indefinite since it is unclear how these limitations are integrated into the claimed method. Accordingly, clarification is required.
	Claim 13 is unclear based on using the same lettering system to indicate different alternatives. For example, see lines 4 and 6 using “a)” and “(b)” with inconsistent notation; followed by lines 8-10 employing the same “a)”, “b)”, and “c)”.  The Office recommends different notation for each list such that if a piece of art teaches limitations found in claim 13, part a, it is clear as to which limitation this is.
Claim 25 recites the limitation "said cytotoxin" in line 1.  There is insufficient antecedent basis for this limitation in the claim because there are at least two potential cytotoxins in claims 1 and 8, from which newly added claim 25 depends (i.e. one in each, see rejection above). Thus, clarification is required.
	Claims 26, 27 and 30 are each indefinite based on “...cancer symptom comprises tumor volume” which grammatically does not appear to make sense.  The Office recommends “...cancer symptom is tumor volume” or some other equivalent to clarify what is included and/or excluded from the limitation.  
	Other dependent claims do not clarify issue(s) identified above.

Claim Rejections - 35 USC § 112
7.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


8.  Claims 1-4, 6-8, 10-13 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated: 
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.” Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated: 
“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398. 

	Instant claims are drawn to method(s) for reducing one or more symptoms of cancer in a mammalian subject in need thereof, comprising administering to said subject (a) a composition comprising purified SipA operably conjugated to a targeting agent that specifically binds to cells of said cancer, and (b) one or more cytotoxins, said administering reduces said one or more symptoms of said cancer. Accordingly, it is the Office’s position that (1) the claim constitutes "a broad generic claim” based on the generically claimed symptoms, targeting agents, cytotoxins, nanoparticles, and/or cancers; and (2) the claimed genus has substantial variation because of the numerous options permitted.
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618). Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification adequately describes in vivo methods for reducing tumor size for intestinal, bladder, colon, and breast cancers comprising administration of SipA conjugated to gold nanoparticles (SipA-AuNPs) and combined with administration of doxorubicin (i.e. a cytotoxin; e.g. see Examples 1 and 6, Figures 5A and 6). The specification describes the SipA-AuNPs decreased expression of P-gp at a SipA dose nearly 500 times lower than free SipA (see Figure 5) and that the SipA-AuNPs improved the efficacy of doxorubicin (see Figure 6). 
However, the specification does not adequately describe reducing any other symptom of cancer including, for example, weight loss, fever, fatigue, bleeding, discharge, sores, leukoplakia, thickenings/lumps, trouble swallowing, changes in size or coloration of moles, cough, and/or hoarseness, as the generically written claims encompass. Nor does the specification adequately describe a nexus between the limited results for changes in tumor volume, generically, and the reduction of one or more of these symptoms, specifically. Further, the specification does not adequately describe the use of SipA that was operably conjugated to any cytotoxin (see claim 8) and does not adequately describe the treatment subjects with cells that are resistant to a cytotoxin (see claim 3). The specification does not adequately describe administration of any cytotoxin other than doxorubicin. The specification lacks a nexus between results obtained for co-administration of doxorubicin and that of any other cytotoxin, including, for example, unrelated chemicals such as Pertussis toxin, Topoisomerase inhibitors, Microtubule inhibitors, Platinum containing compounds, Alkylating agents, Antimetabolites, Antiestrogens, Retinoids, Adriamycin, gemcitabine, 5-fluoruracil, Ricin A and/or cAMP, and/or any of their analogues or derivatives, as the generically written claims encompass.  The specification does not adequately describe the use of targeting agents that specifically bind to cancer cells, either in general, or specifically antibodies, fragments of antibodies, cRGD, or folic acid, as the generically written claims encompass.  Further, with regards to the targeting agent being an antibody or antigen binding portion thereof, including Fab regions, F(ab’)2 fragments, pFc’ fragments, etc.; the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies; the Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. Accordingly, the specification does not provide adequate written description support for antibodies and/or portions of antibodies claimed only by what they bind to, because although the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to its antigen-binding function; therefore, a predictable correlation is less likely for antibodies than for other molecules. The specification does not describe the use of any nanoparticles, except gold nanoparticles.
Thus, the examples described in the instant specification do not bear a sufficient resemblance, to the full scope of the genus claimed, to constitute a sufficient number and/or variety of species therein. In contrast, the specification provides some data to support the contrary; for example, see page 39 “… Consequently, these tumors did not exhibit modulated P-pg levels…” referring to the administration of SipA conjugated to AuNPs without the combined administration of doxorubicin in Example 6.  Thus, the specification also provides evidence that the in vitro results cannot be predictably extrapolated to in vivo methods unless SipA is conjugated to a nanoparticle and combined with doxorubicin administration. 
Accordingly, it is the Office’s position that one of skill in the art (1) would not find the instant disclosure to contain adequate structure-function correlation(s) regarding the use of purified SipA operably conjugated to a generically claimed targeting agent that specifically binds to generically claimed cancer cells for reducing generically claimed symptoms of generically claimed cancers with (see claim 2) or without (see claim 1) conjugation to a generically claimed nanoparticle; and (2) would not accept the disclosure of the limited examples, bearing little resemblance to the claims, as a “representative number” or a “representative variety” of all the other methods encompassed.  Therefore, it is the Office’s position that one of skill in the art would not conclude that Applicant was in possession of the entire genus.
At the time of filing, the state of the art regarding using purified SipA protein to treat cancers was under development and thus necessarily unpredictable as evidenced by, e.g., Wall et al. 2010 (Targeting Tumors with Salmonella Typhimurium - Potential for Therapy; Oncotarget 1: 721-728); Wall et al. 2007 (Identification of the Salmonella enterica serotype Typhimurium SipA domain responsible for inducing neutrophil recruitment across the intestinal epithelium; Cellular Microbiology 9(9): 2299-2313); and Carleton et al. 2012 (Engineering the type III secretion system in non-replicating bacterial minicells for antigen delivery; Nature Communications 4: 1590, pages 1-8).  
For example, Wall et al. 2010 teach whole cell Salmonella typhimurium is being developed as an anti-cancer therapeutic due to many advantages of using this bacterium to target tumors (e.g. see Table 1); but that many questions still remain, including the use of bacterial proteins in therapy (e.g. see page 725, right column, future directions).  In addition, Carleton et al. 2012 teach the use of engineered bacterial minicells comprising the entire T3SS pathogenicity island is needed to deliver an antigen to targeted cells (e.g. see page 3, bridging section) and Wall et al. 2007 teach contact between SipA expressed from recombinant E. coli or Salmonella dublin and T84 cell monolayers, results in intestinal inflammation via eliciting PMD trans-epithelial migration; but that in the absence of other S. typhimurium virulence determinants, does not trigger a signal transduction pathway leading to the epithelial secretion of IL-8 (e.g. see page 2301; and Figure 2). Accordingly, the state of the art cannot be relied upon to provide sufficient written description support for the numerous methods encompassed by the broad and variable genus because, inter alia, the art does not provide an art-recognized structure-function correlation between administration of SipA and the functional properties claimed.  
Therefore, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116.).  Accordingly, it is the Office’s position that the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, with respect to the full scope of the claims.


Claim Rejections - 35 USC § 112
9.  Claims 1-4, 6-8, 10-13 and 23-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for method(s) for reducing colon, bladder, breast and intestinal tumor size(s) in a mammalian subject in need thereof comprising administering to said subject a composition comprising (a) doxorubicin and (b) SipA conjugated to a gold nanoparticle; the specification does not reasonably provide enablement for all the other methods encompassed by the claims as written.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. This is a scope of enablement rejection. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is method(s) for reducing one or more symptoms of cancer in a mammalian subject in need thereof, comprising administering to said subject (a) a composition comprising purified SipA operably conjugated to a targeting agent that specifically binds to cells of said cancer, and (b) one or more cytotoxins, said administering reduces said one or more symptoms of said cancer. Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated; see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the full scope of the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of one particular species what other species may or may not work; see MPEP 2164.03.
Breadth of the claims: The broadest reasonable interpretation of the claims encompasses multiple, diverse and distinct methods for reducing one or more symptoms, defined as “…fever, fatigue, bleeding or discharge (lung, colon, rectal, cervix endometrium, bladder, kidney and/or breast cancers), sores that do not heal (skin and/or oral cancers), white patches inside the mouth or white spots on the tongue (leukoplakia in mouth cancer), thickening or lumps (breast, testicle, and/or lymph node cancers), tumor size, tumor rate of growth, indigestion or trouble swallowing (esophagus, stomach, and/or throat cancers), changes in size or color of moles (melanoma), cough or hoarseness (lung, voice box and/or thyroid gland cancers); for all cancers, defined to encompass “…ovarian cancer, breast cancer, lung cancer, prostate cancer, cervical cancer, pancreatic cancer, colon cancer, stomach cancer, esophagus cancer, mouth cancer, tongue cancer, gum cancer, skin cancer (e.g., melanoma, basal cell carcinoma, Kaposi's sarcoma, etc.), muscle cancer, heart cancer, liver cancer, bronchial cancer, cartilage cancer, bone cancer, testis cancer, kidney cancer, endometrium cancer, uterus cancer, bladder cancer, bone marrow cancer, lymphoma cancer, spleen cancer, thymus cancer, thyroid cancer, brain cancer, neuron cancer, mesothelioma, gall bladder cancer, ocular cancer (e.g., cancer of the cornea, cancer of uvea, cancer of the choroids, cancer of the macula, vitreous humor cancer, etc.), joint cancer (such as synovium cancer), glioblastoma, lymphoma, and leukemia. In a particularly preferred embodiment, the cancer comprises one or more of a colon cancer (see Example 2), colorectal cancer, gastro-intestinal cancer, breast cancer (see Example 3), bladder cancer (see Example 3), kidney cancer, leukemia, brain cancer, sarcoma, astrocytoma, acute myelogenous leukemia (AML), and diffuse large B- lymphoma” (see pages 12-13); comprising administering as little as purified SipA operably conjugated to a generically claimed targeting agent, including generically claimed antibodies, fragments thereof, cRDG and/or folic acid (see page 11-12), with or without conjugation to a nanoparticle, and with one or more cytotoxins defined as “…second messengers such as cAMP; Bacterial toxins such as the exemplary Pertussis toxin, Cholera toxin, and C3 exoenzyme; Lectins such as Ricin A; Topoisomerase inhibitors such as etoposide, Campothecin irinotecan, topotecan, anthracyclines (doxorubicine, daunorubicine); Mierotubule inhibitors such as vincristine, vinblastine, vinorelbine, paclitaxel, docetaxel; Platinum containing compounds such as cisplatin, carboplatin, oxaloplatin; Alkylating agents such as cyclophosphamide, and ifosfamide; Antimetabolites such as methotrexate and mercaptoprine; Anti-estrogens such as tamoxifen and toremifene; Retinoids such as all trans-retinoic acid and Adriamycin, gemcitabine, and 5-fluoruracil…” and/or the derivatives and analogues thereof including several pages of options listed (see pages 6-11). Thus, while enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, the specification must provide a reasonable amount of guidance with respect to the direction in which the experimentation should proceed and such guidance has not been provided in the instant specification.  Accordingly, undue experimentation would be required to practice the full scope of the claimed invention, with a reasonable expectation of success, based on the numerous options and combinations of options permitted.
Amount of direction provided /Existence of Working Examples: The specification sufficiently discloses in vivo methods for reducing tumor size for intestinal, bladder, colon, and breast cancers comprising administration of SipA conjugated to gold nanoparticles (SipA-AuNPs) and combined with administration of doxorubicin (e.g. see Examples 1 and 6, Figures 5A and 6). The specification discloses the SipA-AuNPs decreased expression of P-gp at a SipA dose nearly 500 times lower than free SipA (see Figure 5) and that the SipA-AuNPs improved the efficacy of doxorubicin (see Figure 6).  However, the specification does not sufficiently disclose reducing any other symptom of cancer including weight loss, fever, fatigue, bleeding, discharge, sores, leukoplakia, thickenings/lumps, trouble swallowing, changes in size or coloration of moles, cough, and/or hoarseness, as the generically written claims encompass. Nor does the specification sufficiently disclose a nexus between the limited results for changes in tumor volume, generically, and the reduction of one or more the symptoms, specifically. Further, the specification does not sufficiently disclose the use of SipA that was operably conjugated to any cytotoxin (see claim 8) and does not sufficiently disclose the treatment of cells or subjects with cells that are resistant to a cytotoxin (see claim 3). The specification does not sufficiently disclose administration of any cytotoxin other than doxorubicin. The specification lacks a nexus between results obtained for co-administration of doxorubicin and that of any other cytotoxin, including unrelated chemicals such as Pertussis toxin, Topoisomerase inhibitors, Microtubule inhibitors, Platinum containing compounds, Alkylating agents, Antimetabolites, Antiestrogens, Retinoids, Adriamycin, gemcitabine, 5-fluoruracil, Ricin A and/or cAMP, and/or any of their analogues or derivatives, as the generically written claims encompass.  The specification does not sufficiently disclose the use of targeting agents that specifically bind to cancer cells, either in general, or specifically antibodies, fragments of antibodies, cRGD, and/or folic acid, as the generically written claims encompass. 
Therefore, the examples disclosed in the instant specification do not bear a sufficient resemblance to the full scope of the genus claimed. In contrast, the specification provides some data to support the contrary; for example, see page 39 “… Consequently, these tumors did not exhibit modulated P-pg levels…” referring to the administration of SipA conjugated to AuNPs without the combined administration of doxorubicin in Example 6.  Thus, the specification also provides evidence that the in vitro results cannot be predictably extrapolated to in vivo methods unless SipA is conjugated to a nanoparticle and combined with doxorubicin administration. Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification and the specification fails to teach structure-function correlation(s); or a representative number and variety of species; or examples bearing a sufficient resemblance to the full scope of the claims, as set forth above.  Therefore, the only way to determine if co-administration of purified SipA conjugated to a targeting agent and a generically claimed cytotoxin, will actually reduce any given symptom in any given cancer, is the empirical testing of each and every option and/or combination encompassed, after the fact.  Therefore, an undue amount of experimentation would be required to practice the full scope of the invention, with a reasonable expectation of success, because testing such a vast number of options and combinations would be easily recognized by the skilled practitioner to be disproportionately demanding and thus, rise to the level of non-routine.
State of the Prior Art and Level of Predictability in the Art: At the time of filing, the state of the art regarding using purified SipA protein to treat cancers was under development and thus unpredictable as evidenced by Wall et al. 2010 (Oncotarget 1: 721-728); Wall et al. 2007 (Cellular Microbiology 9(9): 2299-2313); and Carleton et al. 2012 (Nature Communications 4: 1590, pages 1-8).  For example, Wall et al. 2010 teach whole cell Salmonella typhimurium (i.e. not purified SipA) is being developed as an anti-cancer therapeutic due to many advantages of using this bacterium to target tumors (e.g. see Table 1); but that many questions still remain, including the use of bacterial proteins in therapy (e.g. see page 725, right column, future directions).  In addition, Carleton et al. 2012 teach the use of engineered bacterial minicells comprising the entire T3SS pathogenicity island (i.e. not purified SipA) is needed to deliver an antigen to targeted cells (e.g. see page 3, bridging section) and Wall et al. 2007 teach contact between SipA expressed from recombinant E. coli or Salmonella dublin (i.e. not purified SipA) and T84 cell monolayers, results in intestinal inflammation via eliciting PMD trans-epithelial migration; but that in the absence of other S. typhimurium virulence determinants, does not trigger a signal transduction pathway leading to the epithelial secretion of IL-8 (e.g. see page 2301; and Figure 2).  Therefore, the full scope of the claims is not enabled because even the skilled artisan cannot make and use the full scope of the invention, with a reasonable expectation of success, but without an undue amount of experimentation.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD/MD level); however, one of ordinary skill in the art could not predictably extrapolate the teachings in the specification, as set forth above, to the full breadth and diversity of the genus of methods claimed.  Thus, even one of skill in the art, given its unpredictability, would have to engage in undue experimentation to determine which symptoms, which cancers, which cytotoxins, which targeting agents, which nanoparticles, etc. would actually work and thereby carry out the full scope of the invention as claimed.
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one particular species, what other species will work; see MPEP 2164.03. Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). It is noted that providing methods for determining which cancers, and/or which symptoms, and/or which combinations of SipA, cytotoxin, nanoparticle, and/or targeting agent, were successful, would not reduce the amount of experimentation required because the ability to reduce any given symptom in any given cancer would still need to be determined empirically (i.e. after the fact).  Therefore, the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Therefore, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the full scope of the claimed invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

11. A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

12.  The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Double Patenting (1)
13. Claims 1-4, 6-8, 10-13 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,835,575.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods comprising the same positively recited steps using substantially the same elements.
	For example, instant claims are drawn to method(s) for reducing one or more symptoms of cancer in a mammalian subject in need thereof, comprising administering to said subject (a) a composition comprising purified SipA operably conjugated to a targeting agent that specifically binds to cells of said cancer, and (b) one or more cytotoxins, said administering reduces said one or more symptoms of said cancer; and wherein SipA is operably conjugated to a nanoparticle.
Similarly, patented claims are drawn to method(s) for reducing one or more symptoms of cancer in a mammalian subject in need thereof, comprising administering to said subject (a) a composition comprising purified SipA operably conjugated to a nanoparticle, and (b) one or more cytotoxins, said cancer is selected from the group consisting of colon cancer, breast cancer, intestinal cancer, and bladder cancer, and said administering reduces one or more symptoms of said cancer; and wherein the SipA is fused (i.e. operably conjugated) to human influenza hemagglutinin (HA; i.e. targeting agent).
	Therefore, the patented claims (i.e. more specific limitations regarding cancers and targeting agents) are a species of the instant claims’ genus (i.e. broader) and thereby anticipate them; see MPEP 2131.02.

Double Patenting (2)
14. Claims 1-4, 6-8, 10-13 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,201,589.
 	Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to substantially the same methods comprising the same positively recited steps.
	For example, instant claims are drawn to method(s) for reducing one or more symptoms of cancer in a mammalian subject in need thereof, comprising administering to said subject (a) a composition comprising purified SipA operably conjugated to a targeting agent that specifically binds to cells of said cancer, and (b) one or more cytotoxins, said administering reduces said one or more symptoms of said cancer; wherein said SipA is administered in an amount that is effective in one or more of a) reducing the level of expression of P-gp in cells of said cancer, b) reducing the level of un-cleaved P-gp in cells of said cancer, and c) increasing the level of expression of PERP in cells of said cancer.
Similarly, patented claims are drawn to method(s) comprising administering to a mammalian cell a composition comprising purified SipA, wherein said SipA is in an amount that is effective in one or more of a) reducing the level of expression of P-gp in said cell, b) reducing the level of un-cleaved P-gp in said cell, and c) increasing the level of expression of PERP in said cell, wherein said cell is a cancer cell in vitro and said purified SipA is fused to human influenza hemagglutinin (HA) and/or a nanoparticle.
	Therefore, the patented claims (i.e. more specific limitations regarding the targeting agent) are a species of the instant claims’ genus (i.e. broader) and thereby anticipate them; see MPEP 2131.02.

Conclusion
15. No claims are allowed.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
June 14, 2022